



EXHIBIT 10.31

ASSET PURCHASE AGREEMENT


by and between


SENIOR LIVING COMMUNITIES, LLC, HOMESTEAD HILL RETIREMENT LIMITED PARTNERSHIP,
RIDGECREST RETIREMENT, LLC, LITCHFIELD RETIREMENT, LLC, SUMMIT HILLS, LLC,
OSPREY VILLAGE AT AMELIA ISLAND, LTD., BRIGHTWATER RETIREMENT, LLC, CASCADES
RETIREMENT, LLC,
MARSH’S EDGE, LLC,


and


CASCADES NURSING, LLC


Collectively, “Seller” and


NHI-REIT OF SEASIDE, LLC


“Purchaser”








Dated as of: December 1, 2014





--------------------------------------------------------------------------------



FACILITIES




BRIGHTWATER
101 BRIGHTWATER DRIVE MYRTLE BEACH, SC 29579


LAKES AT LITCHFIELD
120 LAKES AT LITCHFIELD DRIVE PAWLEYS ISLAND, SC 29585


CASCADES VERDAE
10 FOUNTAINVIEW TERRACE
GREENVILLE, SC 29607


SUMMIT HILLS
110 SUMMIT HILLS DRIVE SPARTANBURG, SC 29307


HOMESTEAD HILLS
3250 HOMESTEAD CLUB DRIVE WINSTON-SALEM, NC 27103


RIDGECREST
1000 RIDGECREST LANE MT. AIRY, NC 27030


MARSH’S EDGE
136 MARSH’S EDGE LANE ST. SIMONS ISLAND, GA 31522


OSPREY VILLAGE
76 OSPREY VILLAGE DRIVE AMELIA ISLAND, FL 32034





--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT


This ASSET PURCHASE AGREEMENT (this “Agreement”), is made as of December 1, 2014
(the “Execution Date”), by and among (i) SENIOR LIVING COMMUNITIES, LLC, a
limited liability company organized under the laws of the State of North
Carolina (“SLC”); (ii) HOMESTEAD HILL RETIREMENT LIMITED PARTNERSHIP, a limited
partnership organized under the laws of the State of North Carolina, RIDGECREST
RETIREMENT, LLC, a limited liability company organized under the laws of the
State of North Carolina, LITCHFIELD RETIREMENT, LLC, a limited liability company
organized under the laws of the State of South Carolina, SUMMIT HILLS, LLC, a
limited liability company organized under the laws of the State of South
Carolina, OSPREY VILLAGE AT AMELIA ISLAND, LTD., a limited partnership organized
under the laws of the State of Florida, BRIGHTWATER RETIREMENT, LLC, a limited
liability company organized under the laws of the State of South Carolina,
CASCADES RETIREMENT, LLC, a limited liability company organized under the laws
of the State of South Carolina, MARSH’S EDGE, LLC, a limited liability company
organized under the laws of the State of Georgia, and CASCADES NURSING, LLC, a
limited liability company organized under the laws of the State of South
Carolina (collectively, the “Sublessees” and together with SLC, “Seller”); and
(iii) NHI-REIT OF SEASIDE, LLC, a limited liability company organized under the
laws of the State of Delaware (“Purchaser”).


RECITALS


A.Seller operates the retirement communities listed on Exhibit A hereto (the
“Facilities”).


B.SLC leases the Facilities pursuant to that certain Second Amended and Restated
Master Lease Agreement, effective as of December 31, 2012, between Health Care
REIT, Inc., a Delaware corporation (the “HCR”), HCRI Indiana Properties, LLC, an
Indiana limited liability company, HCRI North Carolina Properties III, Limited
Partnership, a North Carolina limited partnership (“HCN-NC” and together with
HCR, “Existing Landlord”), and SLC, as amended by a First Amendment to Second
Amended and Restated Master Lease Agreement, effective as of June 28, 2013,
between Existing Landlord, HCRI Indiana Properties, LLC, and SLC, a Second
Amendment to Second Amended and Restated Master Lease Agreement, effective as of
July 15, 2014, between Existing Landlord and SLC, and a Third Amendment to
Second Amended and Restated Master Lease Agreement, effective as of October 17,
2014, between Existing Landlord and SLC (as amended, the “Existing Lease”).


C.SLC subleases the Facilities to the Sublessees pursuant to that certain Third
Amended and Restated Master Sublease Agreement, effective as of December 31,
2012, between SLC, the Sublessees and Existing Landlord, as amended by a First
Amendment to Third Amended and Restated Master Sublease Agreement, effective as
of June 28, 2013, between SLC, the Sublessees and Existing Landlord, and a
Second Amendment to Third Amended and Restated Master Sublease Agreement,
effective as of October 17, 2014 (as amended, the “Sublease”).


D.The Sublessees and SLC are the licensed operators of the Facilities, and each
Sublessee has entered into a Management and Marketing Services Agreement
(collectively, the






--------------------------------------------------------------------------------



“Management Agreements”) with Maxwell Group, Inc., a corporation organized under
the laws of the State of North Carolina (the “Manager”), for the management of
the Facilities.


E.Seller and Existing Landlord desire to sell to Purchaser, and Purchaser
desires to purchase from Seller and Existing Landlord, certain assets of Seller
and Existing Landlord, for the consideration and on the terms set forth herein
(the “Purchase Transaction”).


F.To effect the Purchase Transaction, (i) SLC will transfer to Purchaser SLC’s
rights under the Existing Lease to purchase the Purchased Assets owned by
Existing Landlord (the “Existing Purchase Option”), (ii) simultaneously with the
transfer of the Existing Purchase Option to Purchaser, Purchaser will exercise
the Existing Purchase Option, (iii) Existing Landlord will transfer the
Purchased Assets owned by Existing Landlord to Purchaser, and (vii) Seller will
transfer the Purchased Assets owned by Seller to Purchaser.


G.Concurrently with the consummation of the Purchase Transaction, (i) SLC will
terminate the Existing Lease, (ii) SLC will lease the Purchased Assets back from
Purchaser pursuant to the Lease Documents, (iii) SLC will sublease the Purchased
Assets to the Sublessees and (iv) the Sublessees will continue to engage the
Manager to manage the Facilities.


H.Capitalized terms used in the foregoing recitals and not otherwise defined
therein shall have the meaning ascribed to them in this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and provisions herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby covenant
and agree as follows:


1.Purchase and Sale of Assets.    On the terms and subject to the conditions of
this Agreement, on the Closing Date, Seller and Existing Landlord shall sell to
Purchaser, and Purchaser shall purchase, free and clear of all liens, other than
Permitted Liens, all of the Purchased Assets as follows:


1.1    SLC shall sell and Purchaser shall purchase the Existing Purchase Option,
and simultaneously with such purchase, Purchaser shall exercise the Existing
Purchase Option;


1.2    Existing Landlord shall sell and Purchaser shall purchase the Purchased
Assets owned by Existing Landlord; and


1.3     Seller shall sell and Purchaser shall purchase the Purchased Assets
owned by Seller.







2.Purchased Assets. For purposes of this Agreement, the term “Purchased Assets”
means the following assets (specifically excluding the Excluded Assets):


2.1    all those certain plots, pieces or parcels of land located in Myrtle
Beach, SC; Pawleys Island, SC; Greenville, SC; Spartanburg, SC; Winston-Salem,
NC; Mt. Airy, NC; St. Simons Island, GA; and Amelia Island, FL, as more
particularly described in Schedule 2.1 hereto (the “Land”);




--------------------------------------------------------------------------------



2.2    all buildings and all other structures, facilities or improvements
presently or hereafter located in or on the Land, including, without limitation,
the Facilities (the “Improvements” and together with the Land, the “Real
Property”); and


2.3    all equipment, machinery, furniture and furnishings, fixtures, tools,
dies, computer hardware, data processing and telecommunications equipment,
office equipment and other tangible personal property of every type and kind,
all contract rights (including any express or implied warranties) with respect
thereto, and all maintenance records and other documents relating thereto and
all remedies and other rights related thereto, owned by Existing Landlord or
Seller and used in the operation of the Facilities, other than vehicles and
leased equipment.


3.Excluded Assets. Seller or Existing Landlord, as applicable, shall retain the
following assets (the “Excluded Assets”), which shall not be included in the
definition of the “Purchased Assets” under this Agreement:


3.1    Seller’s rights arising under this Agreement or under any other agreement
between Purchaser and Seller,


3.2    Seller’s or Existing Landlord’s cash and accounts receivable, including
any tax, and insurance refunds as the same relate to any period prior to the
Closing Date, regardless of when the same are paid to Seller or Existing
Landlord,


3.3    all claims and rights of Seller to deposits (including tax deposits),
escrow funds, refunds and claims for refunds (including federal, state, local
and foreign tax refunds), rights of offset and tax credits


3.4    any insurance policies in Seller’s name that are in effect at Closing and
that insure all or any part of the Purchased Assets,


3.5    any and all proprietary and confidential materials and information
located at and used in connection with the ownership or operation of the
Facilities, including but not limited to, policy and procedure manuals,


3.6
all vehicles and leased equipment located at the Facilities,



3.7    Seller’s or Existing Landlord’s current website(s) and telephone listings
for the Facilities and the right to use the website(s) and telephone numbers
currently being used at the offices of the Facilities,


3.8    the names of the Facilities, Seller’s names, Existing Landlord’s names,
and the names of any entities owned or controlled by or under common control
with Seller or Existing Landlord, as well as any trademarks, logo-types or other
similar descriptive items and goodwill associated with such names, all related
tangibles and intangibles which Seller uses in the conduct of the business of
the Facilities, including any copyrights, and all rights to continue using the
Purchased Assets related to the Facilities as an on-going business,






--------------------------------------------------------------------------------



3.9    all books, files and records related to the operation of the Facilities
that belong to Seller, including, but not limited to, Seller’s proprietary or
organizational documents and its financial, accounting, patient, employee and/or
tax records,


3.10    all consumable inventories of every kind and nature whatsoever
(specifically including, but not limited to, all pharmacy supplies, nursing
supplies, medical supplies, housekeeping supplies, laundry supplies, maintenance
supplies, office supplies, dietary supplies, other supplies and food) which are
located at the Facilities,


3.11    all licenses and permits issued by any federal, state, municipal or
local governmental authority relating to the use, maintenance or operation of
the Facilities running to, or in favor of, Seller (including all modifications
thereto or renewals thereof), and


3.12    all contracts and agreements to which Seller is or may become a party in
connection with the leasing and operation of the Facilities including, but not
limited to, agreements with the residents of the Facilities.


4.
Closing.



4.1    Time and Place of Closing. Subject to the satisfaction of the closing
conditions set forth in Section 6 below, the parties will use reasonable efforts
to cause the closing of the transactions contemplated hereby (the “Closing”) to
take place on December 19, 2014; provided, however, that if Purchaser determines
that additional time is required in order to consummate the transactions
described herein then the Closing shall occur on a date selected by Purchaser
that is no later than December 31, 2014 (the “Outside Date”). The date on which
the Closing occurs is referred to as the “Closing Date”.


4.2    Closing Escrow. Prior to the Closing Date, Purchaser and Seller shall
provide to First American Title Insurance Company (the “Title Company”) escrow
instructions to open an escrow (“Escrow”) for the consummation of the sale of
the Purchased Assets to Purchaser pursuant to the terms of this Agreement in
accordance with the general provisions of the escrow instructions provided to
the Title Company by each of Purchaser and Seller at or prior to Closing.
Provided that all conditions to Closing set forth in this Agreement have been
satisfied or, as to any condition not satisfied, waived by the party intended to
be benefited thereby, on the Closing Date, Title Company shall conduct the
Closing by recording or distributing the following documents and funds in the
following manner:


4.2.1    Record the Deeds (as hereinafter defined) in the official records of
the respective county in which each part of the Land is located;


4.2.2    Deliver to Purchaser all documents that are required to be delivered by
Seller to Purchaser pursuant to Section 6.1 hereof (to the extent the same shall
be delivered to Title Company at or prior to the Closing); and


4.2.3    Deliver to Seller all documents that are required to be delivered by
Purchaser to Seller pursuant to Section 6.2 hereof (to the extent the same shall
be delivered to Title Company at or prior to the Closing), plus the Purchase
Price and such other funds, if any, as




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



may be due to Seller by reason of credits under this Agreement, less all items
chargeable to Seller under this Agreement.


4.3    Purchase Price. The purchase price payable at Closing by Purchaser shall
be in the amount of Four Hundred Seventy-Six Million Dollars ($476,000,000) (the
“Purchase Price”). The Purchase Price shall be paid by wire transfer of
immediately available funds to the Title Company and such funds shall then be
disbursed in accordance with a closing statement with funds flow information
executed by a duly authorized officer of each of Existing Landlord, Seller and
Purchaser (the “Closing Statement”).


4.4    No Assumed Liabilities.    Purchaser shall not assume, in connection with
the transaction contemplated hereby, any liability or obligation of Seller or
Existing Landlord, and Seller shall retain responsibility for, all liabilities
and obligations that (i) relate to the period prior to Closing and/or (ii) arise
from Seller’s leasing and operation of the Facilities prior to Closing, whether
or not accrued and whether or not disclosed.


4.5    Allocation of Purchase Price. An amount equal to the Purchase Price shall
be allocated among the Existing Purchase Option and the Purchased Assets as
provided in Schedule 4.5, and such schedule shall be provided at Closing and
Purchaser will use its best efforts such that Schedule 4.5 will be final at
Closing. The allocation set forth in such schedule is intended to comply with
the requirements of Section 1060 of the Internal Revenue Code. Seller and
Purchaser agree to file all income tax returns or reports, including, without
limitation, IRS Form 8594, for their respective taxable years in which the
Closing occurs, to reflect the allocation provided in Schedule 4.5 and agree not
to take any position inconsistent therewith before any governmental authority
charged with the collection of tax or in any other proceeding.


5.
Due Diligence; Title and Survey; Licensure.



5.1    Due Diligence Materials. Seller has provided Purchaser with the materials
in an online data room maintained by IntraLinks, which materials include, among
other things, existing title policies, surveys and environmental site
assessments related to the Real Property (collectively, to the extent added to
the online data room on or before November 26, 2014, the “Due Diligence
Materials”).


5.2
Title Matters.



5.2.1    Except as set forth in a title and survey objection letter delivered to
Seller’s counsel prior to the Execution Date, Purchaser hereby accepts and shall
not have the right to disapprove of any mortgages, claims, liens, security
interests, pledges, escrows, charges, options or other restrictions or
encumbrances on the Real Property that are reflected in the title commitments
and surveys contained in the Due Diligence Materials (the “Existing Liens”).


5.2.2    As soon as practicable after the Execution Date, Purchaser shall obtain
(i) title reports or commitments (collectively, the “Title Commitment”) for an
extended coverage title insurance policy with respect to the Real Property
issued by the Title Company, along with legible copies of all of the exception
documents referenced therein; (ii) ALTA surveys with respect to the




--------------------------------------------------------------------------------



Real Property (collectively, the “Survey”); (iii) zoning reports regarding the
Facilities (collectively the “Zoning Reports”); (iv) new Phase I Environmental
Reports on each






--------------------------------------------------------------------------------



Facility (the “Phase I Reports”), (v) Property Inspection Reports of each
Facility (“Property Inspection Reports”); and UCC Financing Searches on each
Seller and Existing Landlord (the “UCC Searches”). All such commitments, reports
and searches referred to in this Section 5.2.2, are hereinafter collectively
referred to as the “Third Party Reports.” The parties agree to use commercially
reasonable efforts to resolve, no later than the Outside Date, Purchaser’s
objections, if any, to the matters reflected in the Third Party Reports.


5.2.3    At Closing, Purchaser shall cause the Title Company to issue an
extended coverage title insurance policy to Purchaser insuring Purchaser’s title
to the Real Property as of the Closing Date subject to no exceptions other than
the Permitted Liens (defined below) in an amount equal to the Purchase Price
(unless a higher amount of title insurance has been specified by Purchaser and
the additional premium attributable to such higher amount has been deposited by
Purchaser with the Title Company at or prior to Closing and including all
endorsements requested by Purchaser (the “Title Policy”).


5.2.4    For purposes of this Agreement, “Permitted Liens” means (i) the
Existing Liens; (ii) any matter other than the Existing Liens reflected on the
Title Commitment or on the Surveys and not objected to by Purchaser or as to
which Purchaser waives its objections; (iii) all liens for taxes, assessments,
water rates, water meter charges, water frontage charges and sewer taxes, rents
and charges, if any, provided that such items are not due and payable; and (iv)
any mortgages or deeds of trust granted to or for the benefit of a resident of a
Facility to secure refund obligations due to such resident under an occupancy
agreement (the “Resident Mortgages”).


5.3    Indemnity. Purchaser shall indemnify, defend and hold harmless Seller
from and against any and all damages, costs, losses and expenses including, but
not limited to, reasonable attorneys’ fees, which Seller may incur as a result
of physical damage or injury to any person or property as a result of the acts
or omissions of Purchaser or its agents or employees while performing its due
diligence investigation of Seller and the Purchased Assets. The indemnity
provided for in this Section 5.3 shall survive the termination of this
Agreement.


6.
Conditions to Closing.



6.1    Purchaser’s Conditions. Purchaser’s obligation to consummate the
transactions contemplated in this Agreement and pay the Purchase Price and
accept title to the Purchased Assets shall be subject to the satisfaction of the
following conditions precedent on and as of the Closing Date to the reasonable
satisfaction of Purchaser or the waiver thereof by Purchaser, which waiver shall
be binding upon Purchaser only to the extent made in writing.


6.1.1    There shall not be in force any order, decree, judgment or injunction
of any governmental authority enjoining or prohibiting the consummation of the
transactions contemplated by this Agreement; and


6.1.2    No legal proceeding shall be pending wherein an unfavorable judgment,
order, decree, stipulation or injunction would (i) prevent consummation of the
transactions contemplated by this Agreement, or (ii) cause the transactions
contemplated by this Agreement to be rescinded following consummation.






--------------------------------------------------------------------------------



6.1.3    No material adverse effect shall have occurred as to any of the
Facilities, any Seller, the Manager, or Donald O. Thompson, Jr.


6.1.4    The representations and warranties of Seller contained in this
Agreement shall be true and complete in all material respects as of the Closing
Date and Seller shall be in compliance in all material respects with the terms
and provisions of this Agreement, in each case subject only to exceptions
permitted by this Agreement.


6.1.5    Purchaser shall receive the Title Policy from the Title Company in form
satisfactory to Purchaser.


6.1.6    Seller shall deliver, and/or shall cause Existing Landlord to deliver,
to Purchaser or, if applicable, to Title Company to be held in escrow in
accordance with the terms of this Agreement, on or before the Closing Date the
following:


(a)    a special warranty deed in proper statutory form for recording, duly
executed and acknowledged by Existing Landlord, sufficient to convey to
Purchaser (or its designee) fee simple title to the applicable portion of the
Real Property free of all liens and encumbrances other than the Permitted Liens,
in substantially the applicable form annexed hereto as Exhibit B-1 through B-4
(collectively, the “Deeds”); provided however that if legal descriptions in any
of the Surveys differ from those set forth on Schedule 2.1, then Seller will use
its best efforts to also cause Existing Landlord to deliver quitclaim deed(s)
containing the legal description from the applicable Survey(s);


(b)    a quit claim bill of sale from Existing Landlord in substantially the
form annexed hereto as Exhibit C, and a bill of sale from each Seller in
substantially the form annexed hereto as Exhibit C-1, each    sufficient to
convey to Purchaser (or its designee) the applicable portion of the Purchased
Assets;


(c)    such title affidavits as may be reasonably required, in connection with
the issuance of the Title Policy;


(d)    a Foreign Investment in Real Property Tax Act affidavit duly executed by
Seller or Existing Landlord, as applicable, in substantially the form annexed
hereto as Exhibit D;


(e)    a Form 1099 identifying Existing Landlord’s gross proceeds and Existing
Landlord’s tax identification number, if required by the Title Company;


(f)    a certificate, in form and substance reasonably acceptable to Purchaser,
of a duly authorized member or manager of Seller to the effect that the
representations and warranties of Seller set forth in this Agreement are true
and complete in all material respects on and as of the Closing Date, Seller has
complied with all covenants of Seller set forth herein, and confirming the
incumbency of the person(s) executing this Agreement and the documents
contemplated by this Agreement on behalf of Seller;






--------------------------------------------------------------------------------



(g)    termination agreement with respect to the Existing Lease and with respect
to any guarantees executed and/or security interests granted by or on behalf of
SLC or Sublessees as security for the obligations of SLC or Sublessees under the
Existing Lease;


(h)    an original payoff statement duly executed by Existing Landlord with
respect to the amount of any loans or obligations then-owing by Seller to
Existing Landlord, and all documents required to release any and all liens on
the Purchased Assets which are security for such obligations along with
authorization to the Title Company to duly record/file the same;


(i)    an amendment to each of the Sublease and the Management Agreement to
reflect the termination of the Existing Lease and the execution of the New Lease
(as defined below);


(j)    a Lease Agreement between Purchaser and SLC (the “New Lease”) and all
collateral/security documents contemplated by the terms of the New Lease
(collectively, the “Lease Documents”);


(k)    a Loan Agreement between National Health Investors, Inc., as Lender and
SLC, as Borrower and all collateral/security documents contemplated thereby
(collectively, the “Loan Documents”);


(l)     a counterpart copy of the Closing Statement signed by Existing Landlord
and Seller;







(m)    an assignment of the Existing Purchase Option from SLC to Purchaser,
together with any necessary ancillary documents or consents related thereto;


(n)    all encumbrances with respect to the personal property, other than
Permitted Liens shall have been released;


(o)    Seller shall have received all licenses, permits and approvals to operate
the Facilities, or filed applicable notices or received applicable consents with
respect to the transaction as the case may be, to operate the Facilities after
Closing (other than ABC licenses which shall not be a condition to Closing); and


(p)    such other closing documents as Purchaser or the Title Company may
reasonably require.


6.2    Seller’s Conditions.    Seller’s obligation to consummate the
transactions contemplated in this Agreement and deliver or cause to be delivered
title to the Purchased Assets shall be subject to the following conditions
precedent on and as of the Closing Date to the reasonable satisfaction of Seller
or the waiver thereof by Seller, which waiver shall be binding upon Seller only
to the extent made in writing and dated as of the Closing Date:






--------------------------------------------------------------------------------



6.2.1    There shall not be in force any order, decree, judgment or injunction
of any governmental authority enjoining or prohibiting the consummation of the
transactions contemplated by this Agreement; and






--------------------------------------------------------------------------------



6.2.2    No legal proceeding shall be pending wherein an unfavorable judgment,
order, decree, stipulation or injunction would (i) prevent consummation of the
transactions contemplated by this Agreement, or (ii) cause the transactions
contemplated by this Agreement to be rescinded following consummation.


6.2.3
No material adverse effect shall have occurred as to Purchaser.



6.2.4    Purchaser shall deliver the Purchase Price due pursuant to Section 4.4
hereof.







6.2.5    The representations and warranties of Purchaser contained in this
Agreement shall be true and complete in all material respects as of the Closing
Date and Purchaser shall be in compliance in all material respects with the
terms and provisions of this Agreement, in each case subject only to exceptions
permitted by this Agreement.


6.2.6    Purchaser shall deliver to Seller or, if applicable, to Title Company
to be held in escrow in accordance with the terms of this Agreement, on or
before the Closing Date the following:


(a)    a certificate of a duly authorized member or manager/officer of Purchaser
to the effect that the warranties and representations of Purchaser set forth in
this Agreement are true and complete in all material respects on and as of the
Closing Date, Purchaser has complied in all material respects with all covenants
of Purchaser set forth herein, and confirming the incumbency of the person(s)
executing this Agreement and the documents contemplated by this Agreement on
behalf of Purchaser; and


(b)
a counterpart copy of the Closing Statement signed by Purchaser;



(c)
the Lease Documents to which Purchaser is a party;



(d)     the Loan Documents to which Purchaser or any of its affiliates is a
party;


(e)     such other closing documents as Seller or the Title Company may
reasonably require.






6.3    Conditions Generally. The foregoing conditions are for the benefit only
of the party for whom they are specified to be conditions precedent and such
party may, in its sole discretion, waive any or all of such conditions and
proceed with the Closing under this Agreement without any increase in, abatement
of or credit against the Purchase Price; provided, however, that the parties
acknowledge and agree that the foregoing conditions may not be waived as to one
Facility without being waived as to all Facilities, it being understood and
agreed that Seller shall be required to sell, and Purchaser shall be required to
purchase, all or none of the Facilities at Closing and that Seller




--------------------------------------------------------------------------------



shall not have the right to sell, and Purchaser shall not have the right to
purchase, only one of the Facilities at Closing.






--------------------------------------------------------------------------------



7.Prorations. There shall be no proration of real or personal property taxes or
other costs and expenses related to the ownership and/or the operation of the
Facilities at Closing it being understood and agreed that Seller shall be
responsible therefor both prior to and after Closing.


8.Seller’s Representations, Warranties and Covenants. SLC and each Sublessee
jointly and severally represent, warrant and covenant to Purchaser as follows:


8.1    Organization. Each of SLC and the Sublessees is duly organized, validly
existing and in good standing in their respective states of organization and
each is qualified to do business in all states where it is doing business.


8.2    Authority. Seller has full power and right to enter into and perform its
obligations under this Agreement and any other documents to which it is or will
be a party with respect to the transactions contemplated hereby, and this
Agreement and such other documents are the valid, binding and enforceable
obligations of Seller, except as such enforceability may be limited by
creditors’ rights laws and general principles of equity.


8.3    No Conflict. Except as set forth on Schedule 8.3, the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby (1) have been duly authorized by all necessary action on the part of
Seller, (2) do not require Seller to secure any governmental or other
third-party consent and (3) will not result in the breach of any agreement,
indenture or other instrument to which Seller is a party or is otherwise bound.


8.4    Occupancy Rights. Except as set forth on Schedule 8.4, there are no
occupancy rights (written or oral), leases or tenancies granted by Seller or, to
Seller’s knowledge, Existing Landlord, with respect to the Purchased Assets,
other than the rights of Seller under the Existing Lease and Sublease, the
Manager under the Management Agreement and to the residents of the Facilities
under occupancy agreements, nor will Seller enter into or consent to Existing
Landlord entering into any such leases or grant or consent to Existing Landlord
granting any such tenancies between the Execution Date and the Closing Date.


8.5    No Condemnation Proceeding.    Seller has not received, and to Seller’s
knowledge, Existing Landlord has not received, written notices of any (i)
condemnation proceeding relating to the Purchased Assets, (ii) reclassification
of any or all of the Purchased Assets for local zoning purposes, or (iii)
reassessment or reclassification of any or all of the Purchased Assets for state
or local real property taxation purposes. To Seller’s knowledge, no such actions
have been threatened.


8.6    Lawsuits and Proceedings. Neither Seller nor, to Seller’s knowledge,
Existing Landlord is engaged in any legal action or other proceedings before any
court or administrative agency which would or would reasonably be expected to
prohibit the transactions contemplated hereby or materially adversely affect the
Purchased Assets. Neither Seller, nor to Seller’s knowledge, Existing Landlord,
is a party to any action or proceeding, nor has Seller, or to Seller’s
knowledge, Existing Landlord, been threatened with any such action or
proceeding, nor to Seller’s knowledge, does there exist any basis for any action
or proceeding whether against Seller or Existing Landlord, which will or would
reasonably be expected to have a material adverse effect on the condition,
financial or otherwise, of the Purchased Assets or the Facilities.




--------------------------------------------------------------------------------



Neither Seller nor, to Seller’s knowledge, Existing Landlord has, with respect
to the Facilities, received notice of the commencement of any investigation
proceedings or any governmental investigation or action (including any civil
investigative demand or subpoena) under the False Claims Act (31 U.S.C. Section
3729 et seq.), the Anti-Kickback Act of 1986 (41 U.S.C. Section 51 et seq.), the
Federal Health Care Programs Anti-Kickback statute (42 U.S.C. Section 1320a-
7a(b)), the Ethics in Patient Referrals Act of 1989, as amended (Stark Law) (42
U.S.C. 1395nn), the Civil Money Penalties Law (42 U.S.C. Section 1320a-7a), or
the Truth in Negotiations (10
U.S.C. Section 2304 et seq.), Health Care Fraud (18 U.S.C. 1347), Wire Fraud (18
U.S.C. 1343),
Theft or Embezzlement (18 U.S.C. 669), False Statements (18 U.S.C. 1001), False
Statements (18 U.S.C. 1035), or Patient Inducement Statute or any equivalent
state statutes or any rule or regulation promulgated by a governmental authority
with respect to any of the foregoing healthcare fraud laws (collectively, the
“Healthcare Laws”). No order, writ, injunction or decree has been issued by or,
to Seller’s knowledge, requested of, any court or governmental agency which
results in, or would reasonably be expected to result in, any material adverse
change in the Purchased Assets. Seller represents and warrants that there are no
workers compensation claims pending with respect to the Facilities which, in the
opinion of Seller would not, nor would reasonably be expected to, prohibit the
transactions contemplated hereby or materially adversely affect the Purchased
Assets or the Facilities.


8.7    Condition of Property.    The buildings, plants, structures, furniture,
fixtures, machinery, equipment and other items of tangible personal property
included in the Purchased Assets are structurally sound, are in good operating
condition and repair, and are adequate for the uses to which they are being put,
and none of such buildings, plants, structures, furniture, fixtures, machinery,
equipment, vehicles and other items of tangible personal property is in need of
maintenance or repairs except for ordinary, routine maintenance and repairs that
are not material in nature or cost. The Purchased Assets are sufficient for the
continued conduct by Seller of its business after the Closing in substantially
the same manner as conducted prior to the Closing. No Facility is in a flood
plain, windstorm or earthquake zone, except Lakes at Litchfield (Pawleys Island,
South Carolina), Marsh’s Edge (St. Simons Island, Georgia) and Osprey Village
(Amelia Island, Florida).


8.8    Permits, Filings.    Except as set forth on Schedule 8.8, Seller has
filed or has caused to be filed all required filings and obtained all consents
for the lawful operation of the Facilities and the continued operation of the
Facilities after the Closing hereof. Except as set forth on Schedule 8.8, Seller
has obtained and maintained all licenses, permits, certificates or other filings
which are necessary to own and operate the Facilities in the respective states
of operation and which are necessary to continue to own and operate the
Facilities after the Closing hereof. Seller has timely filed all reports
required to maintain any applicable Facility’s Medicare certification, and has
timely filed all required cost reports required to be filed prior to the
Execution Date and all such reports were true and correct and complete in all
material respects. Seller will take such action as may be necessary to file any
cost reports required to be filed between the Execution Date and the Closing
Date and all such reports will, as and when filed, be true and correct and
complete in all material respects.


8.9    Compliance with Law.    Except as set forth on Schedule 8.9, Seller has
not received any notice from any governmental body claiming a violation of any
applicable foreign, federal, state or municipal laws, regulations or ordinances,
including, without limitation,




--------------------------------------------------------------------------------



Healthcare Laws (collectively, the “Applicable Law”) with respect to the
Facilities, and the Facilities are being operated by Seller in compliance with
all Applicable Law except where the failure to comply with Applicable Law would
not reasonably be expected to have a material adverse effect on a Facility or
Seller. In connection with its operation of the Facilities, Seller is not
relying on any exemption from or deferral of any Applicable Law. The levels of
the inventory at the Facilities comply with any requirement of Applicable Law.
Seller has not received any notice from any governmental agency requiring the
correction of any condition with respect to a Facility which has not either been
corrected or been made the subject of a plan of correction which has been
accepted by the applicable governmental agency. Seller is not aware of any
claims, requirement or demand of any licensing or certifying agency supervising
or having authority over the Facilities to rework or redesign them or to provide
additional furniture, fixtures, equipment or inventory so as to conform to or
comply with any existing law, code or standard which has not been fully
satisfied prior to the Execution Date or which will not be satisfied prior to
the Closing. To Seller’s knowledge, Existing Landlord holds a valid and
currently effective Certificate of Occupancy with respect to the each Facility
permitting occupancy of the number of beds/units set forth above.


8.10    Employees.    Except as set forth on Schedule 8.10, there is not pending
or, to Seller’s knowledge, threatened, any labor dispute, strike or work
stoppage against Seller which would reasonably be expected to interfere with the
continued operation of the Facilities. Neither Seller nor, to Seller’s
knowledge, any representative or employee of Seller has committed any unfair
labor practices or unlawful discriminatory act in connection with the operation
of the Facilities which remains outstanding as of the Execution Date, and there
is not pending or, to Seller’s knowledge, threatened any charge or complaint
against Seller by any federal or state agency, including but not limited to the
National Labor Relations Board or any California state equivalent thereof.
Seller has complied in all material respects with all laws relating to the
employment of labor, including provisions thereof relating to wages, hours,
equal opportunity, collective bargaining and the payment of social security and
other taxes. To Seller’s knowledge, none of its Facility employees have been
added to the excluded provider list since the most recent review of the excluded
provider lists.


8.11    Environmental Matters; Hazardous Substances. The Real Property has not
been used by Seller, or to Seller’s knowledge, by any other person or entity for
the generating, handling, storage, disposal, or release of any material or
substance that is defined, regulated or classified as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law (defined below), including
any petroleum or fraction thereof, asbestos or asbestos containing material,
polychlorinated biphenyls, toxic mold, lead based paint, radon, and any
radioactive or infectious material or substance (collectively referred to as
“Hazardous Substances”) except such Hazardous Substances as are used, generated,
handled, stored, disposed of and/or released at the Facilities in the ordinary
course of the operation of the Facilities (or the applicable operations of any
prior owner or occupant) where such use, generation, handling, storage, disposal
and/or release is in full compliance with applicable Environmental Laws and does
not require remediation or abatement under any applicable Environmental Law. For
purposes of this Agreement, none of the actions described above will be deemed
to be an action that is not in full compliance with applicable Environmental Law
if the resulting condition has been remediated or abated in accordance with
Environmental Law. “Environmental Law” means any Applicable Law applicable to
Seller or the Real Property, any order or permit issued to Seller or with
respect






--------------------------------------------------------------------------------



to the Real Property by a governmental authority, and any binding agreement
between Seller and a governmental authority regulating or imposing liability or
standards of conduct concerning any of the following: (a) discharge of pollution
to land, air, or water; (b) generation, storage, transport, and disposal of
waste; (c) protection or use of natural resources, including endangered species
and wetlands; (d) exposure of employees or third parties to hazardous or toxic
materials;
(e)public or worker health and safety; (f) contamination of soil, surface water,
or groundwater, including investigation, assessment, testing, monitoring,
containment, cleanup, removal, remediation, remedial action, and corrective
action; and (g) the production, management, and disposal of products containing
any hazardous or toxic material, including the registration, use, labeling, and
recycling of such products. Seller has not used nor authorized nor allowed the
use of the Real Property, and the Real Property has not been used by Seller, in
a matter other than in full compliance with Environmental Laws that does not
require remediation or abatement under any applicable Environmental Laws:


(a)Neither Seller nor to Seller’s knowledge, Existing Landlord, has received any
notice of any claims, actions, suits or proceedings or investigations relating
to Hazardous Substances or Environmental Laws with respect to ownership,
condition, or operation of any of the Assets of Seller, including, but not
limited to, the Real Property, in any court or before or by any federal, state,
or other governmental agency or private arbitration.


(b)No release, discharge, spillage, or disposal, except in compliance with
Environmental Law, of any Hazardous Substance by Seller, or, to Seller’s
knowledge, any other person, has occurred or is occurring at the Real Property,
other than those that have been remediated or abated in accordance with
applicable Environmental Law.


(c)To Seller’s knowledge, no soil or water in or around or adjacent to the Real
Property was contaminated by any Hazardous Substance that has not been
remediated or abated in accordance with applicable Environmental Law.


(d)All waste containing any Hazardous Substance which, during Seller’s leasing
and operation of the Facilities, has been generated, used, handled, stored,
treated or disposed of (directly or indirectly) by the Facilities, and to
Seller’s knowledge, by their contractors, has been disposed of in compliance
with all Environmental Laws and in a manner not requiring remediation or
abatement under any applicable Environmental Laws.


(e)Seller has and to Seller’s knowledge, Existing Landlord has, complied with
all applicable reporting requirements under all Environmental Laws concerning
the disposal or release of Hazardous Substances, and neither Seller nor, to
Seller’s knowledge, Existing Landlord has, made any such reports concerning any
premises, operations or activities of Seller.


(f)Except as disclosed in the Due Diligence Materials, there are no underground
tanks or any other underground storage facility presently located on the Real
Property and, to Seller’s knowledge, no such tanks or facilities were ever
previously located at or around the Real Property.






--------------------------------------------------------------------------------



(g)All properties, structures, machinery, equipment and products used or
produced in Seller’s business are free of asbestos and asbestos-containing
materials, polychlorinated biphenyls, toxic mold, lead-based paint, and radon.


8.12    Changes in Third-Party Payors. Seller has not received written notice
that any health plan, insurance company, employer or other third-party payor,
which is currently doing business with the Facilities, intends to terminate,
limit or restrict its relationship with the Facilities.


8.13    Financial Statements. Seller has provided to Purchaser true and correct
copies of the audited financial statements of SLC, Manager and each Sublessee
for the calendar years ended December 31, 2011, 2012, 2013 and the unaudited
financial statements of SLC, Manager and each Sublessee for the 10-month period
ending October 31, 2014 (collectively, the “Financial Statements”). The
Financial Statements fairly present, in all material respects, the results of
operations, cash flows and financial position of Seller, as of the dates
referred to in the Financial Statements, all in accordance with GAAP. Except as
disclosed in Schedule 8.13 or in the Financial Statements, there are no
liabilities, debts, claims or obligations related to any Seller, whether
accrued, absolute, contingent or otherwise, whether due or to become due, that
would reasonably be expected to be asserted against Purchaser or any Seller
following the Closing Date.


8.14    Solvency.    Immediately after giving effect to the transactions
contemplated hereby, each Seller shall be solvent and shall: (a) be able to pay
its debts as they become due; (b) owns property that has a fair saleable value
greater than the amounts required to pay its debts (including a reasonable
estimate of the amount of all contingent liabilities); and (c) has adequate
capital to carry on its business. No transfer of property is being made and no
obligation is being incurred in connection with the transactions contemplated
hereby with the intent to hinder, delay or defraud either present or future
creditors of any of Seller.


8.15    No Material Defaults. There are currently no events of default
outstanding under the Existing Lease nor, to Seller’s knowledge, is there any
event outstanding that with the passage of time would reasonably be expected to
constitute an event of default under the Existing Lease that would, in either
case, prohibit Seller from exercising the Existing Purchase Option or excuse
Existing Landlord from its obligation to sell, the Facilities. The Existing
Purchase Option constitutes the valid and legally binding obligation of SLC and
Existing Landlord and is enforceable against SLC and Existing Landlord in
accordance with the terms thereof. No proceedings are pending or, to Seller’s
knowledge, threatened that may result in the revocation, cancellation,
suspension or modification of the Existing Purchase Option. Neither Seller nor
Existing Landlord is in breach of any provision of the Existing Purchase Option.
Seller has received all necessary consents of the Existing Landlord to (i)
assign or transfer the Existing Purchase Option to Purchaser as described in
this Agreement, and (ii) to waive any notice requirement with respect to the
Existing Purchase Option.


8.16    Taxes. All tax returns required to be filed by Seller for any tax period
ending on or before the Closing Date have been, or will be, timely filed. Such
tax returns are, or will be, true, complete and correct in all material
respects. All taxes due and owing by Seller have been, or will be, timely paid.






--------------------------------------------------------------------------------



8.17    Health Care Surveys and Reports. True, correct and complete copies of
all health care inspections and survey reports, including any waivers of
deficiencies, plans of correction, and any other investigative reports issued
since January 1, 2012 with respect to each Facility have been provided by Seller
to Purchaser prior to the Execution Date, or will be provided to Purchaser as
part of the Due Diligence Review.


8.18    Insurance. True, correct and complete copies of all insurance policies
providing coverage with respect to any facility have been provided by Seller to
Purchaser prior to the Execution Date. Such insurance is adequate and in amounts
customary for the industry in which Seller operates. Neither Seller nor to
Seller’s knowledge, Existing Landlord, has received any written notice or
request from any insurance company or underwriters setting forth any defects in
any of the Facilities which such insurance company or underwriters have
indicated would reasonably be expected to adversely affect the insurability of
any of the Facilities, requesting the performance of any work or alteration of
any of the Facilities or setting forth any defect or inadequacy in any of
Seller’s operation of its Facility which such insurance company or underwriters
have indicated would reasonably be expected to adversely affect the insurability
of the affected Facility. All insurance on the Facilities is maintained by
Seller and/or Manager and each insurance policy of Seller and/or Manager is in
full force and effect (free from any present exercisable right of termination on
the part of the insurance company issuing such policy prior to the expiration of
the terms of such policy). Neither Seller nor Manager has received any notice of
non-renewal or cancellation of any such policies.


8.19
Notice of Certain Events.



8.19.1    From the Execution Date until the Closing, Seller shall promptly
notify Purchaser in writing of:


(i)any fact, circumstance, event or action the existence, occurrence or taking
of which (A) has had, or could reasonably be expected to have, individually or
in the aggregate, a material adverse effect, (B) has resulted in, or could
reasonably be expected to result in, any representation or warranty made by
Seller hereunder not being true and correct or (C) has resulted in, or could
reasonably be expected to result in, the failure of any of the conditions set
forth in Section 6.1 to be satisfied;


(ii)any notice or other communication from any person alleging that the consent
of such person is or may be required in connection with the transactions
contemplated by this Agreement;


(iii)any notice or other communication from any governmental authority in
connection with the transactions contemplated by this Agreement; and


(iv)any legal action or other proceeding before any court or administrative
agency commenced or, to Seller's knowledge, threatened against, relating to or
involving or otherwise affecting the Facilities or the Purchased Assets that, if
pending on the date of this Agreement, would have been required to






--------------------------------------------------------------------------------



have been disclosed pursuant to this Agreement or that relates to the
consummation of the transactions contemplated by this Agreement.


8.19.2    Purchaser's receipt of information pursuant to this Section shall not
operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by Seller in this Agreement and shall not be deemed to
amend or supplement any disclosure schedules.


8.20    No Monetary Liens. Other than the Resident Mortgages and liens that will
be satisfied or released at or before Closing, there are no Monetary Liens
encumbering the Purchased Assets, and the Purchased Assets are free and clear of
any such Monetary Liens. “Monetary Liens” shall mean liens of the type
customarily placed on assets as security in favor of a lender in connection with
funded indebtedness.


8.21
8-K Requirements.



8.21.1    For a period from the Execution Date until three (3) years after
Closing, Seller shall from time to time upon Purchaser’s request, make the
Financial Statements, Live Long Well Care, LLC financial statements, any
underlying financial data associated therewith, and all other books, records and
files relating to any period prior to the Closing (whether in paper or
electronic format) available to Purchaser for inspection, copying and audit by
Purchaser and Purchaser’s designated accountants, at Purchaser’s expense.
Provided that Purchaser agrees to bear any associated third-party expense (i.e.
excluding expenses of Seller’s personnel and other overhead expenses), Seller
shall provide Purchaser with copies of, or access to, such factual information
as may be reasonably requested by Purchaser, and in the possession or under the
direct or indirect control of Seller, to enable Purchaser or an affiliate (or
their respective successors) to (x) include such information in registration
statements, offering memoranda or prospectuses, or similar disclosure documents
in connection with syndications, private placements or public offerings of
equity or debt securities or interests of Purchaser or any of its affiliates,
and (y) comply with all reporting and disclosure requirements of Purchaser or
any of its affiliates under applicable federal and state laws and the rules and
regulations promulgated thereunder, as such requirements are interpreted in good
faith by Purchaser or any such affiliate.


8.21.2    Without limiting the foregoing, Seller shall use its best efforts to
cause its current auditors as soon as possible, but in any event within 45 days
of closing, to (i) revise the audited Financial Statements (and any audited
financial statements of Live Long Well Care, LLC) to be in accordance with
generally accepted accounting principles as required for public reporting
companies filing with the Securities and Exchange Commission; (ii) provide an
unqualified audit opinion with respect to such revised audit, (iii) consent to
the inclusion of such opinion in one or more reports or registration statements
that may be filed by Purchaser or an affiliate with the Securities and Exchange
Commission, or in any offering memorandum or similar disclosure documents in
connection with any syndications or private placements, (iv) issue one or more
customary comfort letters with respect to financial information of Seller, and
(v)perform a review of any interim financial periods in accordance with AU 722
in order to be able to provide customary comfort with respect to such periods.
In the event Seller is unable to cause its current auditors to perform the
forgoing, Purchaser or its designated independent or other accountants may audit
the Financial Statements and any other financial statements of






--------------------------------------------------------------------------------



Seller, Manager or Live Long Well Care, LLC, and Seller shall supply such
documentation in their possession or under their direct or indirect control as
Purchaser or its accountants may reasonably request in order to complete such
audit, and Seller shall execute the form of audit and representation letter
reasonably required by such accountants, and take such other actions as shall be
reasonably necessary, in order to (i) permit such accountants to provide an
unqualified audit opinion in accordance with generally accepted accounting
principles with respect to such audit,
(ii) obtain the consent of such accountants to the inclusion of such opinion in
one or more reports or registration statements that may be filed by Purchaser or
an affiliate with the Securities and Exchange Commission, or in any offering
memorandum or similar disclosure documents in connection with any syndications
or private placements, (iii) cause such accounting firm to issue one or more
customary comfort letters with respect to financial information of Seller, and
(iv) cause such accounting firm to perform a review of any interim financial
periods in accordance with AU 722 in order to be able to provide customary
comfort with respect to such periods. Seller shall otherwise reasonably
cooperate with Purchaser and its affiliates, accountants and auditors in
connection with any public or private offering of equity or debt securities
which, in Purchaser’s (or such affiliate’s) good faith judgment, may require
disclosure of information relating to the Real Property or the Facilities for
any period prior to the Closing. In this connection, Seller shall cause to be
made reasonably available to Purchaser and its affiliates, accountants and
auditors such personnel of Seller or of any affiliate of Seller (including,
without limitation, management personnel employed in connection with any of the
Real Property) to address questions relating to the financial statements,
financial data, and/or the ownership, operation and/or financial performance of
the Real Property and the Facilities for any period prior to the Closing.


8.21.3    In addition, from the Execution Date, in connection with any financing
sought to be obtained by Purchaser necessary to consummate the transactions
described herein, Seller shall reasonably cooperate (and shall cause associated
management personnel reasonably to cooperate) to expedite and assist with the
consummation of such financing, provided that Purchaser bears any associated
third-party expense. Without limitation, such cooperation shall include, upon
Purchaser’s request (with Purchaser bearing any associated third-party
expenses): establishing special purpose entities and associated structuring
changes, implementing documentation and other changes to facilitate “sale”
treatment of Purchaser’s acquisition of the Purchased Assets for accounting
and/or “true sale” legal purposes, implementing changes in accounts as the
lender may reasonably request, and making appropriate personnel reasonably
available to address questions and issues. The obligations of the Parties under
this Section 8.21 shall survive the Closing.


9.Purchaser’s Representations and Warranties. Purchaser represents and warrants
as follows:


9.1    Organization.    Purchaser is a duly organized and validly existing
Delaware limited liability company and is in good standing under the laws
thereof.


9.2    Authority.    Purchaser has full power and right to enter into and
perform its obligations under this Agreement and any other documents to which it
is or will be a party with respect to the transaction contemplated hereby, and
this Agreement and such other documents






--------------------------------------------------------------------------------



are the valid, binding and enforceable obligations of Purchaser except as such
enforceability may be limited by creditors’ rights laws and general principles
of equity.


9.3    No Conflict. Except as set forth in Schedule 9.3, the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby (1) have been duly authorized by all necessary action on the part of
Purchaser, (2) do not require any governmental or other consent, and (3) will
not result in the breach of any agreement, indenture or other instrument to
which Purchaser is a party or is otherwise bound.


9.4    Litigation. As of the Execution Date, Purchaser is not a party to, or
defending or subject to, any legal proceeding, nor, to Purchaser’s knowledge, is
any such legal proceeding threatened in each case, which would have a material
adverse effect on Purchaser’s ability to execute, deliver and perform this
Agreement, and any other documents and transaction contemplated hereby.


9.5    Available Funds. Upon the Closing, Purchaser will have immediately
available to it sufficient funds to pay the Purchase Price.


10.
Operations Pending Closing/Risk of Loss.



10.1    Conduct Pending Closing. Between the Execution Date and the Closing
Date, Seller shall fulfill its obligations under the Existing Lease as and when
due in accordance with the terms thereof and shall operate the Facilities in
accordance with the terms thereof and in the ordinary course of business.


10.2    Risk of Loss. The risk of any loss or damage to any of the Purchased
Assets by fire or other casualty before the Closing hereunder belongs to Seller
and Existing Landlord. Seller shall give Purchaser written notice of any fire or
other casualty within three (3) business days of the occurrence of same, which
notice shall include a description thereof in reasonable detail and an estimate
of the cost of and time to repair. In the event of any material (as hereinafter
defined) damage to or destruction of any Facility, Purchaser, by written notice
delivered to Seller within ten (10) days after receipt of notice from Seller,
shall have the option to terminate this Agreement. If Purchaser so elects to
terminate this Agreement as a result of such damage or destruction, it shall be
required to do so in whole and not only as to the affected Facility, and, in
such event, this Agreement shall thereafter be of no further force and effect
and neither party shall have any liability to the other hereunder except for
those obligations which by their terms specifically survive termination of this
Agreement. If Purchaser does not elect to terminate this Agreement or if the
damage or destruction is not material, then the sale of the Purchased Assets
shall be consummated as herein provided without abatement to the Purchase Price
and any insurance proceeds payable in connection with such damage or destruction
and any repair or reconstruction obligations imposed on Seller shall be handled
in the manner set forth in the New Lease. For the purposes hereof, “material”
damage or destruction shall include any damage or destruction in an amount more
than $5,000,000 as to one Facility or multiple Facilities (including in said
amount the amount of any revenues lost as a result of said fire or other
casualty).






--------------------------------------------------------------------------------



10.3    Eminent Domain. The risk of any loss or damage to the Purchased Assets
by condemnation before the Closing Date hereunder belongs to Seller and Existing
Landlord. In the event any condemnation proceeding is commenced or threatened,
Seller shall give Purchaser written notice thereof within three (3) business
days after the occurrence of same, together with such reasonable details with
respect thereto as to which Seller may have knowledge. As soon as the portion or
portions of the Purchased Assets to be taken are reasonably determinable, Seller
shall give Purchaser written notice thereof together with Seller’s estimate of
the value of the portion or portions of the Purchased Assets to be so taken. In
the event of any material taking of the Purchased Assets (as hereinafter
defined), Purchaser, by written notice delivered to Seller within ten (10) days
after Purchaser’s receipt of notice from Seller of the determination of the
portion or portions of the Purchased Assets to be taken, shall have the option
to terminate this Agreement. If Purchaser so elects to terminate this Agreement,
this Agreement shall thereafter be of no further force and effect and neither
party shall have any liability to the other hereunder except for those
obligations which by their terms specifically survive termination of this
Agreement. For the purposes hereof, a “material” taking shall mean any taking
(1) the effect of which would be to require more than $5,000,000 to repair or
restore either or both of the Facilities or (2) which would materially impair
the use or operation of either or both of the Facilities as determined in the
reasonable discretion of Purchaser. If Purchaser shall not so elect to terminate
this Agreement or if the taking is not material, then the sale of the Purchased
Assets shall be consummated as herein provided without abatement to the Purchase
Price, and all awards made in respect of such condemnation and any repair or
reconstruction obligations imposed on Seller shall be handled in the manner set
forth in the New Lease.


11.
Termination/Remedies/Post Closing Indemnities.



11.1
In General. This Agreement may be terminated as follows:



11.1.1    By mutual written agreement of Purchaser and Seller;


11.1.2    By Purchaser, upon written notice to Seller, if a material adverse
effect has occurred to any Facility, any Seller, the Manager or Donald O.
Thompson, Jr. since the Execution Date;


11.1.3    By Seller, upon written notice to Purchaser, if a material adverse
effect has occurred to Purchaser since the Execution Date;


11.1.4    By either Seller or Purchaser, upon written notice to the other party
(and an opportunity of such party to cure if a cure can reasonably be
accomplished before the Outside Date or such later date as agreed by the
non-breaching party), in the event of a material default by the other party of
its obligations hereunder;


11.1.5    By either Seller or Purchaser, upon written notice to the other party,
if the Closing has not occurred before the Outside Date, without breach hereof
by the terminating party;


11.1.6
By Purchaser pursuant to Section 10.2.



11.1.7
By Purchaser pursuant to Section 10.3.





--------------------------------------------------------------------------------



11.2
Effect of Termination/Remedies on Default.



11.2.1    In the event of a material default by one party in its obligations
hereunder which gives the other party the right to terminate this Agreement
pursuant to Section 11.1.4 the non-defaulting party may choose any one of the
following remedies: (i) specific performance by the other party of its
obligations under this Agreement, (ii) termination of this Agreement and receipt
of a break-up fee in the amount of Seven Million Five Hundred Thousand Dollars
($7,500,000), or (iii) waive such default and proceed with the closing of the
transactions provided for herein.


11.2.2    If Purchaser terminates this Agreement pursuant to Section 11.1.5, and
as of the Outside Date Purchaser had satisfied its closing conditions and was
ready and willing to close, except that there existed defects with respect to
any of the Third Party Reports (other than, with respect to the Title Commitment
or the Survey, any Existing Liens), which Seller refused to correct or cause to
be corrected, then Seller shall reimburse up to $300,000 of the actual,
reasonable, out-of-pocket costs and expenses incurred by Purchaser in connection
with the negotiation of this Agreement through the Outside Date.


11.2.3    In the event this Agreement is terminated by a party pursuant to
Section 11 not as a result of a default by any other party, then from and after
the termination of this Agreement neither party shall have any further rights or
obligations hereunder, other than those obligations, if any, which specifically
survive termination of this Agreement.


12.Notices. All notices, demands, requests, consents, approvals and other
communications (“Notice” or “Notices”) hereunder shall be in writing addressed
to the respective parties as follows (or to such other address as a party may
hereafter designate) and shall be deemed to have been duly given: (i) when
delivered in person (provided a signed receipt is obtained); (ii) when received,
if sent by facsimile transmission; (iii) three (3) days after being deposited in
the United States mail, certified or registered mail, postage prepaid; or (iv)
if sent via Federal Express or similar courier service via overnight delivery,
the next business day following receipt:


If to Seller:    c/o Senior Living Communities, LLC
10706 Sikes Place, Suite 200
Charlotte, NC 28277-8019 Attention: Donald O. Thompson, Jr. Phone: 704.246.1620
Fax No.: 704.246.1621
Email: DThompson@Maxwell-Group.com


and a copy to:    Robinson, Bradshaw & Hinson, P.A.
101 North Tryon Street Suite 1900
Charlotte, NC 28246 Attention: Allen K. Robertson Fax No.: 704.373.3968
Email: arobertson@rbh.com






--------------------------------------------------------------------------------



If to Purchaser:    NHI-REIT of Seaside, LLC
222 Robert Rose Drive Murfreesboro, TN 37129 Attention: Kristin S. Gaines Fax
No.: 615-225-3030
Email: kgaines@nhireit.com


and a copy to:    Harwell Howard Hyne Gabbert & Manner, P.C.
333 Commerce Street, Suite 1500
Nashville, Tennessee 37201 Attention: John Brittingham Fax No.: 615-251-1059
Email: jmb@h3gm.com


Any notice sent in accordance with the provisions of this Section 12, shall be
deemed received upon the actual receipt or refusal of receipt thereof regardless
of the method of delivery used. Either party may, by notice given as aforesaid,
change the address or addresses, or designate an additional address or
additional addresses, for its notices, provided, however, that no notice of a
change of address shall be effective until actual receipt of such notice.


13.Closing Costs. As between Seller and Purchaser, Seller shall pay, or shall
cause Existing Landlord to pay in accordance with the terms of the Existing
Lease, all costs associated with the Closing of the transactions provided for in
this Agreement (“Closing Costs”) including, but not limited to: (a) all
recording fees related to the conveyance of the Real Property; (b) any city,
county and/or state transfer taxes related thereto; (c) all search, abstract and
examination fees related to the preparation of the Title Commitment and the
issuance of the Title Policy and any requested endorsements and the premiums for
the Title Policy and the closing escrow fee; (d) the cost for Purchaser’s due
diligence investigation; (e) the cost of any Third Party Reports; (f) any other
reasonable transaction and due diligence costs incurred by Purchaser or Seller;
(g) any sales or use tax which may be payable with respect to the transfer of
the Purchased Assets to Purchaser; and (h) Purchaser’s attorneys’ fees incurred
in connection with the negotiation, preparation and consummation of the
transactions contemplated.


14.Due Diligence Materials on Termination. Upon any termination of this
Agreement prior to Closing, Purchaser shall, (i) upon the request of Seller,
destroy or return to Seller all Due Diligence Materials in the possession of
Purchaser and (ii) to the extent the cost of such reports has been reimbursed by
Seller, or if the termination was the result of Purchaser’s breach, transfer to
Seller all Third Party Reports.


15.
Miscellaneous.



15.1    Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes all prior discussions, negotiations or writings,
including, but not limited to, that Letter of Intent dated October 30, 2014.
This Agreement may not be modified, amended or canceled except pursuant to the
terms hereof or an instrument in writing signed by the parties hereto. The
Schedules and Exhibits annexed hereto are hereby incorporated herein by
reference as fully as though set forth herein. All understandings and agreements
heretofore and between




--------------------------------------------------------------------------------



the parties are merged in this Agreement and all exhibits and schedules attached
hereto, which alone fully and completely expresses their agreement.


15.2    Time is of the Essence.    Time is of the essence with respect to all
terms, conditions, provisions and covenants of this Agreement.


15.3    Waiver. No waiver of any term, provision or condition of this Agreement
shall be deemed to be or be construed as a further or continuing waiver of any
such term, provision or condition of this Agreement. No failure to act shall be
construed as a waiver of any term, provision, condition or rights granted
hereunder.


15.4    Attorneys’ Fees in the Event of Litigation. Except as provided otherwise
in this Agreement, in the event any dispute between the parties hereto results
in litigation, the prevailing party shall be reimbursed for all reasonable
costs, including, but not limited to, reasonable attorneys’ fees.


15.5    Jurisdiction; Venue.    THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF TENNESSEE, WITHOUT REGARD TO THE CONFLICTS OF LAWS RULES OF THE
STATE OF TENNESSEE. EACH OF THE PARTIES HERETO HEREBY CONSENTS AND SUBMITS TO
THE JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURTS LOCATED WITHIN SAID
STATE. EACH OF THE PARTIES HERETO HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH
PARTIES BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO
SUCH PARTY, AT THE ADDRESS SET FORTH FOR NOTICE IN THIS AGREEMENT AND SERVICE SO
MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED. THE PARTIES
HERETO HEREBY WAIVE ANY RIGHT THEY MAY HAVE TO TRANSFER OR CHANGE THE VENUE OF
ANY LITIGATION BROUGHT AGAINST SUCH PARTY IN ACCORDANCE WITH THIS SECTION.


15.6    Headings.    The headings of the various Sections of this Agreement have
been inserted only for the purposes of convenience, are not part of this
Agreement and shall not be deemed in any manner to modify, explain, qualify or
restrict any of the provisions of this Agreement.


15.7    Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had executed the same
document. All such counterparts shall be construed together and shall constitute
one instrument.


15.8    Successors and Assigns. This Agreement shall bind and inure to the
benefit of the respective heirs, executors, administrators, personal
representatives, successors and assigns of the parties hereto; provided,
however, that Seller shall not assign this Agreement without the prior written
consent of Purchaser, which consent may be withheld in such party’s sole and
absolute discretion. Any assignment not permitted hereunder and undertaken
without such prior written consent shall be deemed null and void.






--------------------------------------------------------------------------------



15.9    Further Assurances. Between the Execution Date and the Closing Date,
neither Seller nor Purchaser shall take any action which is inconsistent with
its obligations under this Agreement. Further, whether prior to or after
Closing, Seller and Purchaser shall provide to the other such further assurances
as may reasonably be required hereunder to effectuate the purposes of this
Agreement and, without limiting the foregoing, shall execute and deliver such
affidavits, certificates and other instruments as may be so required hereunder
so long as the same shall not materially increase the liability of the party so
executing and delivering said instrument.


15.10    Severability. If any term or provision of this Agreement shall to any
extent be held invalid or unenforceable, the remaining terms and provisions of
this Agreement shall not be affected thereby, but each term and provision shall
be valid and be enforced to the fullest extent permitted by law.


15.11    Usage. All nouns and pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons, firm or firms, corporation or corporations,
entity or entities or any other thing or things may require, “any” shall mean
“any and all”, “or” shall mean “and/or”, and “including” shall mean “including
without limitation”.


15.12    No Strict Construction. The language used in this Agreement is the
language chosen by the parties to express their mutual intent, and no rule of
strict construction shall be applied against any of the parties hereto.


15.13    Confidentiality. In the event the transaction contemplated by this
Agreement fails to close for any reason, Purchaser and Seller agree to keep
confidential any proprietary information disclosed to them by the other party
during the course of this transaction.


15.14    Calculation of Time Periods.    Unless otherwise specified, in
computing any period of time described herein, the day of the act or event on
which the designated period of time begins to run shall not be included and the
last day of the period so computed shall be included, unless such last day is a
Saturday, Sunday or legal holiday, in which event the period shall run until the
next day which is not a Saturday, Sunday or a legal holiday. Further, unless
otherwise specified, any reference to a specified number of days shall be deemed
to refer to calendar days.


15.15    Third Party Beneficiary.    Nothing in this Agreement express or
implied is intended to and shall not be construed to confer upon or create in
any person (other than the parties hereto) any rights or remedies under or by
reason of this Agreement, including without limitation, any right to enforce
this Agreement.


15.16    Tax Deferred Exchange. Purchaser and Seller acknowledge that either
party may wish to structure this transaction as a tax deferred exchange of like
kind property within the meaning of Section 1031 of the Internal Revenue Code.
Each party agrees to reasonably cooperate with the other party to effect such an
exchange; provided, however, that (a) the cooperating party shall not be
required to acquire or take title to any exchange property, (b) the cooperating
party shall not be required to incur any expense or liability whatsoever in
connection with the exchange, including, without limitation, any obligation for
the payment of any escrow,






--------------------------------------------------------------------------------



title, brokerage or other costs including attorneys’ fees incurred with respect
to the exchange, (c) no substitution of the effectuating party shall release
said party from any of its obligations, warranties or representations set forth
in this Agreement or from liability for any prior or subsequent default under
this Agreement by the effectuating party, its successors, or assigns, which
obligations shall continue as the obligations of a principal and not of a surety
or guarantor,
(d) the effectuating party shall give the cooperating party at least two (2)
business days prior notice of the proposed changes required to effect such
exchange and the identity of any party to be substituted in the escrow, (e) the
effectuating party shall be responsible for preparing all additional agreements,
documents and escrow instructions (collectively, the “Exchange Documents”)
required by the exchange, at its sole cost and expense, (f) the effectuating
party shall be responsible for making all determinations as to the legal
sufficiency, tax considerations and other considerations relating to the
proposed exchange, the Exchange Documents and the transactions contemplated
thereby, and the cooperating party shall in no event be responsible for, or in
any way be deemed to warrant or represent any tax or other consequences of the
exchange transaction, and (g) the election to effect such an exchange shall not
delay the Closing of the transaction as defined herein.


15.17    Exclusivity. Unless this Agreement shall be terminated by Seller or
Purchaser as provided herein, neither Seller nor any member, manager, officer,
director, employee, authorized representative or agent of Seller shall, directly
or indirectly, solicit, seek, enter into, conduct or participate in any
discussions or negotiations, or enter into any agreement with any person or
entity, regarding the sale, lease or other transfer of the Facilities.


15.18    Brokerage Commissions.    Each of Purchaser, on one hand, and Seller,
on the other hand, represents and warrants to the other that it has not dealt
with any broker or finder in connection with the transaction which is the
subject of this Agreement other than Stifel Nicholas, which firm was retained by
Seller and which firm shall be paid by Seller. Seller and Purchaser each
covenant and agree to indemnify and hold harmless the other from and against any
and all costs, expenses, liabilities, claims, demands, suits, judgments and
interest, including, without being limited to, reasonable attorneys’ fees and
disbursements, arising out of or in connection with any claim by any other
broker or agent with respect to this Agreement, the negotiation of this
Agreement or the transactions contemplated herein based upon the acts of the
indemnifying party.


15.19    Survival. Subject to the limitations set forth in this Section 15.19,
the representations, warranties and covenants contained in this Agreement shall
survive the Closing. The aggregate liability of Seller after the Closing for any
damages of Purchaser arising from or relating to breaches of Seller’s
representations, warranties and covenants contained in this Agreement shall not
exceed the amount of $7,500,000 (the “Cap”). Seller shall have no liability for
damages arising from or relating to breaches of its representations, warranties
and covenants contained in this Agreement, unless (i) Seller shall have received
Notice of a claim specifying the factual basis of that claim in reasonable
detail, to the extent then known by Purchaser, on or before December 1, 2015;
and (ii) the aggregate amount of such damages exceeds $250,000, after which
Seller shall be liable for the full amount of damages up to the Cap. Other than
claims for fraud, intentional misrepresentation or pursuant to Section 4.4,
Seller shall have no liability for damages arising from or relating to any
matters if either (i) any such matter was disclosed in the Phase I Reports, or
(ii) to the extent Purchaser had actual knowledge of the facts or






--------------------------------------------------------------------------------



circumstances that relate to any such matter prior to the Closing. Except for
the availability of injunctive relief where appropriate and except for remedies
for fraud, Purchaser agrees that claims made pursuant to the limitations in this
paragraph 15.19 provide the sole and exclusive remedy for Purchaser for or in
connection with any breach of warranty or representation, breach or violation of
any covenant or agreement, or any other claim, whether in contract, tort or
otherwise (including any claim for conspiracy or aiding and abetting any other
person), arising directly or indirectly from this Agreement or any of the
transactions contemplated herein. Notwithstanding the foregoing limitations,
claims for damages arising from or relating to a breach by Seller of Section 4.4
of this Agreement may be brought at any time following the Closing and such
damages shall not be subject to the Cap.


[Signatures on following page]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
as of the day and year first above written.


SELLER:


SENIOR LIVING COMMUNITIES, LLC


By:    /s/Donald O. Thompson, Jr.
Donald O. Thompson, Jr.
Title: Manager


OSPREY VILLAGE AT AMELIA ISLAND, LTD.
By: Kapson GP LLC, General Partner
By: Senior Living Communities, LLC, Manager


By:    /s/Donald O. Thompson, Jr.
Donald O. Thompson, Jr.
Title: Manager










LITCHFIELD RETIREMENT, LLC SUMMIT HILLS, LLC RIDGECREST RETIREMENT, LLC
BRIGHTWATER RETIREMENT, LLC
MARSH'S EDGE, LLC CASCADES RETIREMENT, LLC CASCADES NURSING, LLC


By: Senior Living Communities, LLC, Manager


By:    /s/Donald O. Thompson, Jr.
Donald O. Thompson, Jr.
Title: Manager






(Asset Purchase Agreement —Signature Page 1 of 3)










--------------------------------------------------------------------------------



HOMESTEAD HILL RETIREMENT LIMITED PARTNERSHIP
By: Kapson GP LLC, General Partner By: Senior Living Communities, LLC,
Manager


By:    /s/Donald O. Thompson, Jr.
Donald O. Thompson, Jr.
Title: Manager














































































(Asset Purchase Agreement —Signature Page 2 of 3)














--------------------------------------------------------------------------------



PURCHASER:


NHI--REIT OF SEASIDE, LLC




By: /s/J. Justin Hutchens
J. Justin Hutchens, President




























































(Asset Purchase Agreement —Signature Page 3 of 3)






--------------------------------------------------------------------------------



EXHIBIT A


FACILITIES


Facility Name
Subtenant
Street Address County
Facility Type (per license) Beds/Units
Homestead Hills


Homestead Hill Retirement Limited Partnership
3250 Homestead Club Drive
Winston-Salem, NC 27013 County: Forsyth
142 independent living units (80
cottages ; 62 apartments)


48 assisted living units and 18 memory care units (licensed for 66 adult care
beds, including 18 Alzheimer’s/Dementia special care units)
40 skilled nursing beds Under construction: 33
independent living apartments
(expected completion June 2015)


Potential cottages to be constructed: 3
RidgeCrest


Ridgecrest Retirement, LLC
1000 RidgeCrest Lane
Mt. Airy, NC 27030
County: Surry
60 independent living
apartments


24 assisted living units (licensed for 28 adult care home beds)


Zoned for an additional 60 independent living apartments and 24 health care
units
The Lakes at Litchfield


Litchfield Retirement, LLC
120 Lakes at Litchfield Drive
Pawley’s Island, SC 29585 County: Georgetown
Licensed as a Continuing Care
Retirement Community


119 independent living units (59
cottages; 60 apartments)


41 assisted living units and 24 memory care units (licensed for 79 CRCF beds)


24 skilled nursing beds (17 community and
7 institutional)


Potential cottages to be constructed: 1 duplex (2 units)





--------------------------------------------------------------------------------



Facility Name
Subtenant
Street Address County
Facility Type (per license) Beds/Units
Summit Hills


Summit Hills, LLC
110 Summit Hills Drive
Spartanburg, SC 29307 County: Spartanburg
Licensed as a Continuing Care
Retirement Community


129 independent living units (69 cottages; 60 apartments)


51 assisted living units and 12 memory care units (licensed for 79 CRCF beds)
33 skilled nursing beds Potential cottages to be
constructed: 60
Brightwater


Brightwater Retirement, LLC
101 Brightwater Drive
Myrtle Beach, SC 29579 County: Horry
Licensed as a Continuing Care
Retirement Community


114 independent living units (18
cottages; 96 apartments)


24 assisted living units and 24 memory care units (licensed for 56 CRCF beds)
67 skilled nursing beds Development approvals for an
additional 90 cottages and 90 apartments
Cascades Verdae


Cascades Retirement, LLC (independent living units)


Cascades Nursing, LLC (non- independent living units/beds)
10 Fountainview Terrace
Greenville, SC 29607 County: Greenville
Licensed as a Continuing Care
Retirement Community


207 independent living units (43
cottages; 164 villas)


48 assisted living units and
24 memory care units (licensed for 92 CRCF beds)


44 skilled nursing beds


Under construction: horizontal improvements on additional land for 23 cottages


Potential cottages and villas to be constructed: 23 cottages and 40 villas







--------------------------------------------------------------------------------



Facility Name
Subtenant
Street Address County
Facility Type (per license) Beds/Units
Marsh’s Edge


Marsh’s Edge, LLC
136 Marsh’s Edge Lane
St. Simons Island, GA 31522 County: Glynn
Licensed as a Continuing Care
Retirement Community


140 independent living units (30 cottages; 110 apartments)


20 assisted living units and
12 memory care units (licensed for 32 personal care home beds)
20 skilled nursing beds Development approvals for an
additional 60 apartments
Osprey Village


Osprey Village at Amelia Island, Ltd.
48 Osprey Village Drive
Amelia Island, FL 32034 County: Nassau
130 independent living units
(94 cottages; 36 apartments)


30 assisted living units and 10 memory care units (licensed for 44 assisted
living with extended congregate care beds)











--------------------------------------------------------------------------------



EXHIBIT B-1


Form of Deed (North Carolina)






--------------------------------------------------------------------------------



THIS INSTRUMENT PREPARED BY:




AFTER RECORDING RETURN TO:


PIN:     


Excise Tax $     






NORTH CAROLINA                    SPECIAL WARRANTY DEED


    COUNTY






THIS DEED made as of the      day of    , 2014, by and between

                        ,    a(n)                 
(the    "Grantor"),    whose    address    is    _            ,    and
    ,    a(n)                  (the "Grantee"), whose address
is                .    The designation Grantor and Grantee, as used herein,
shall include said parties, their heirs, successors and assigns, and shall
include singular, plural, masculine, feminine or neuter, as required by context.


This is not the personal residence of Grantor.


W I T N E S S E T H:


NOW, THEREFORE, the Grantor, for a valuable consideration paid by the Grantee,
the receipt of which is hereby acknowledged, has and by these presents does
grant, bargain, sell and convey unto Grantee in fee simple, that certain lot or
parcel of land situated in the City


of    ,      follows:

County, North Carolina and more particularly described as





See Exhibit A attached hereto and made a part hereof by this reference.


TO HAVE AND TO HOLD the aforesaid lot or parcel of land and all privileges and
appurtenances thereto belonging to the Grantee in fee simple.






--------------------------------------------------------------------------------



And the Grantor covenants with the Grantee, that Grantor has done nothing to
impair such title as Grantor received, and Grantor will warrant and defend the
title against the lawful claims of all persons claiming by, under or through
Grantor, except for the exceptions hereinafter stated.


Title to the property hereinabove described is subject to the following
exceptions:


All easements restrictions and rights of way of record and the lien for ad
valorem taxes for 2015 and subsequent years not yet due and payable.






[signature appears on the following page]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Grantor has caused this instrument to be duly executed
as of the day and year first above written.








a(n)     








By:      Name:      Its:     








STATE OF    _ COUNTY OF    _


I certify that the following person personally appeared before me this day,
acknowledging to me that he/she signed the foregoing document:
    (insert name, not title)






Date:    , 2014


Print Name:
Notary Public

(Official Seal)    My Commission expires:     






--------------------------------------------------------------------------------



Exhibit A
Legal Description






--------------------------------------------------------------------------------



EXHIBIT B-2


Form of Deed
(South Carolina)






--------------------------------------------------------------------------------



THIS INSTRUMENT WAS PREPARED BY






AND SHOULD BE RETURNED TO:




SPACE ABOVE THIS LINE FOR RECORDER'S USE


SPECIAL WARRANTY DEED




THIS SPECIAL WARRANTY DEED, made and executed as of the     

day of

    ,    2014,    by                        ,    a(n)                     
(hereinafter    referred        to        as    the    "Grantor")        whose    address    is
    ,    to        ,    a(n)
        (hereinafter referred to as the "Grantee"), whose address
is            .


W I T N E S S E T H:


THAT the Grantor, for and in consideration of the sum of TEN DOLLARS ($10.00)
and other valuable considerations, the receipt and sufficiency of which are
hereby acknowledged by these presents does grant, bargain, sell, alien, remise,
release, convey, and confirm unto the Grantee those certain pieces, parcels or
tracts of land situated in    County, South Carolina, the same being more
particularly described on the attached Exhibit "A" (hereinafter referred to as
the "Subject Property");


TOGETHER WITH all the tenements, hereditaments, easements and appurtenances,
including riparian rights, if any, thereto belonging or in anywise appertaining;


SUBJECT TO all restrictions, covenants, easements and stipulations of record
affecting the Property.


TO HAVE AND TO HOLD the Subject Property in fee simple forever.


AND the Grantor does hereby covenant with and warrant to the Grantee that the
Grantor is lawfully seized of the Subject Property in fee simple; that the
Subject Property is not the homestead of Grantor; that the Grantor has good
right and lawful authority to sell and convey the Subject Property; and that the
Grantor fully warrants the title to the Subject Property and will defend the
same against the lawful claims of all persons claiming by, through or under the
Grantor, but against none other.


[Signature Page Follows]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Grantor has caused these presents to be executed in
manner and form sufficient to bind it as of the day and year first above
written.




A(n)     


By:      Name:      Title:     




Witness:     

Witness:     







STATE OF      COUNTY OF     






The    foregoing    instrument    was    acknowledged    before    me    this    
    

day    of



    , 2014, by    , the    of
    , a(n)    , for and on behalf of said
    . He/She is personally known to me.




[NOTARY SEAL]
 



Notary Public Signature







Typed or Printed Notary Name


Notary Public-State of      Commission No.:      My Commission Expires:     


The address for real estate tax bills is as follows:






--------------------------------------------------------------------------------



EXHIBIT A TO SPECIAL WARRANTY DEED






--------------------------------------------------------------------------------



EXHIBIT B-3


Form of Deed (Georgia)






--------------------------------------------------------------------------------



After recording return to:
















SPECIAL WARRANTY DEED




THIS    INDENTURE    is    made    this         
day    of        _,    2014,    by


    , a(n)     

(the "Grantor"), and



    , a(n)    (the "Grantee").


WITNESSETH, that the Grantor, for and in consideration of the sum of One Dollar
and no/100ths ($1.00) lawful money of the United States of America, unto it well
and truly paid by the Grantee, at or before the sealing and delivery hereof, the
receipt whereof is hereby acknowledged, has granted, bargained, sold and
conveyed, and by these presents does hereby grant, bargain, sell and convey unto
the Grantee, its successors and assigns, the following described property:


ALL THAT CERTAIN lot or parcel of land situate at    ,
    , Georgia    , as more fully described on Exhibit A, attached hereto and
made a part hereof.


UNDER AND SUBJECT TO, AND TOGETHER WITH, all easements, covenants, restrictions,
declarations and encumbrances of record (collectively, the "Permitted
Exceptions").


TOGETHER with all and singular the buildings, improvements, ways, streets,
alleys, driveways, passages, easements, rights of way, agreements of record,
waters, water-courses, rights, liberties, privileges, hereditaments and
appurtenances, whatsoever unto the hereby granted premises belonging, or in any
wise appertaining, and the reversions and remainders, rents, issues, and profits
thereof, and all the estate, right, title, interest, property, claim and demand
whatsoever of it, the Grantor, in law, equity, or otherwise howsoever, of, in
and to the same and every part thereof.


TO HAVE AND TO HOLD the said bargained premises, together with all and singular
the rights, members and appurtenances thereof, to the same being, belonging or
in any wise appertaining, to the own proper use, benefit and behoove of Grantee,
its successors and assigns, in fee simple.


AND the Grantor will warrant and forever defend the right and title to the above
described property unto the Grantee against the claim of all persons whomsoever
claiming by, through or under Grantor, subject to the Permitted Exceptions.






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Grantor has duly executed this Special Warranty Deed as
of the day and year first above written.


Signed, sealed and delivered in the presence of:
Grantor:
 
 
 
Unofficial Witness
A(n)
 
 
 
 
Notary Public
By:
 
 
Name:
 
My commission expires:
Title:
 
Seal
 
 







--------------------------------------------------------------------------------



Exhibit A


Legal Description






--------------------------------------------------------------------------------



EXHIBIT B-4


Form of Deed (Florida)






--------------------------------------------------------------------------------



PREPARED BY:










AFTER RECORDING RETURN TO:












SPECIAL WARRANTY DEED


THIS SPECIAL WARRANTY DEED is made and entered into as of this    day of    ,
2014 by    , a(n)    , whose post office address is            (hereinafter
called the “Grantor”), to
    , a(n)    , whose post office address is
        (hereinafter    called    the    “Grantee”). Wherever used herein, the
terms “grantor” and “grantee” shall include singular and plural, heirs, legal
representatives, and assigns of individuals, and the successors and assigns of
corporations, wherever the context so admits or requires.


W I T N E S S E T H:


The Grantor, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other valuable considerations, receipt whereof is hereby
acknowledged, by these presents does grant, bargain, sell, alien, remise,
release, convey and confirm unto the Grantee, all that certain


land situated in     

County, Florida (the “Property”), as more particularly



described on Exhibit A attached hereto and incorporated herein by this
reference.


TOGETHER with all the tenements, hereditaments and appurtenances thereto
belonging or in anywise appertaining.


TO HAVE AND TO HOLD, the same in fee simple forever.


AND, the Grantor hereby covenants with the Grantee that it is lawfully seized of
the Property in fee simple; that it has good right and lawful authority to sell
and convey the Property; and the Grantor hereby covenants that Grantor will
warrant and defend title to the Property against the lawful claims of all
persons claiming by, through or under Grantor alone, but against none other.


This Deed is hereby made expressly subject to (a) zoning laws, rules and
regulations affecting the Property, if any, (b) the lien of current ad valorem
taxes not yet due and payable, which taxes shall be prorated as of the date of
this Deed and are hereby assumed by Grantee, and the lien of all




--------------------------------------------------------------------------------



future ad valorem taxes, which taxes Grantee hereby assumes and agrees to pay,
and (c) all restrictions, covenants, easements and stipulations of record
affecting the Property.






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Grantor has caused these presents to be executed the day
and year first above written.


Signed, sealed and delivered in the presence of:




Witnesses:

GRANTOR:





     , a(n)    _




[Print Name]
 



By:      Name:      Its:     







[Print Name]






STATE OF      COUNTY OF         

)
) ss:
)



The foregoing instrument was acknowledged before me this    day of    ,
2014,    by        ,    the            of
    ,    a(n)        ,    on    behalf    of    the
    . He/She is personally known to me or has produced a valid      driver’s
license as identification.




(Signature)

















--------------------------------------------------------------------------------



(SEAL)

(Print Name) NOTARY PUBLIC
STATE OF     







--------------------------------------------------------------------------------



EXHIBIT “A”
TO SPECIAL WARRANTY DEED LEGAL DESCRIPTION OF THE PROPERTY






--------------------------------------------------------------------------------



EXHIBIT C


FORM OF QUITCLAIM BILL OF SALE






BILL OF SALE


HEALTHCARE REIT, INC. a Delaware corporation (“Grantor”), for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
does hereby grant, remise, release and quitclaim unto NHI-REIT OF SEASIDE, LLC,
a Delaware limited liability company (“Grantee”), all of the fixtures and
articles of personal property of every kind and nature that are owned by Grantor
and used in the operation of
        (the    “Facility”),    including,    without    limitation,    all
machinery, equipment, furniture, furnishings, accessories, plans,
specifications, drawings, architectural renderings, and all other tangible
personal property used in the operation of the Facility (collectively, the
“Assets”).





TO HAVE AND TO HOLD the same unto Grantee and its successors and assigns
forever.





This Bill of Sale is made without representations or warranties of any kind,
either express or implied, it being specifically intended that the assignment of
the Assets is on an “as is, where is” basis only. THERE ARE NO IMPLIED
WARRANTIES OF MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR PURPOSE AND IN NO
EVENT SHALL GRANTOR BE LIABLE FOR INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES.






IN WITNESS WHEREOF, Grantor has executed this Bill of Sale as of the
    day of    , 2014.








[GRANTOR]


By:
[Name]

[Title]






--------------------------------------------------------------------------------



EXHIBIT C-1


FORM OF BILL OF SALE






BILL OF SALE




    ,    a         

(“Grantor”),    for    good    and    valuable



consideration, the receipt and sufficiency of which are hereby acknowledged,
does hereby grant, bargain, sell, transfer and deliver unto NHI-REIT OF SEASIDE,
LLC, a Delaware limited liability company (“Grantee”), all of the fixtures and
articles of personal property of every kind and nature that are owned by Grantor
and used in the operation of
        (the    “Facility”),    including,    without    limitation,    all
machinery, equipment, furniture, furnishings, accessories, plans,
specifications, drawings, architectural renderings, and all other tangible
personal property used in the operation of the Facility (collectively, the
“Assets”).






TO HAVE AND TO HOLD the same unto Grantee and its successors and assigns
forever.
 



This Bill of Sale is made without representations or warranties of any kind,
either express or implied, except as to title, it being specifically intended
that the assignment of the Assets is on an “as is, where is” basis only. THERE
ARE NO IMPLIED WARRANTIES OF MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR
PURPOSE AND IN NO EVENT SHALL GRANTOR BE LIABLE FOR INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES.






IN WITNESS WHEREOF, Grantor has executed this Bill of Sale as of the
    day of    , 2014.








[GRANTOR]


By:
[Name]

[Title]






--------------------------------------------------------------------------------





EXHIBIT D


FIRPTA AFFIDAVIT


Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of certain premises as more particularly described in Exhibit A
attached hereto, the undersigned hereby certifies the following on behalf of
HEALTH CARE REIT, INC. (“Seller”):


1.Seller is not a foreign person, foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Internal
Revenue Code and Income Tax Regulations);


2.
Seller’s federal tax identification number is [•];



3.
Seller’s address is [•];



4.Seller understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.


Under penalties of perjury, I declare that I have examined this certification
and to the best of my actual and current knowledge and belief it is true,
correct and complete this [•] day of December, 2014.


HEALTH CARE REIT, INC.






By:     






--------------------------------------------------------------------------------



EXHIBIT A to FIRPTA AFFIDAVIT PROPERTY DESCRIPTION


